Citation Nr: 1751243	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-09 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide agents.  

2.  Entitlement to service connection for asbestos exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This claim was previously before the Board in November 2016, where it was remanded for further evidentiary development.  

The Veteran testified at an April 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

The issue of entitlement to service connection for diabetes mellitus type II is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


FINDING OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for the claim of entitlement to service connection for asbestos exposure is requested.   





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn his appeal for the claim of service connection for asbestos exposure, hence, there remain no allegations of errors of fact or law for appellate consideration.  Specifically, in November 2016 written correspondence, the Veteran requested to withdraw his appeal for entitlement to service connection for asbestos exposure.  The Board finds that the Veteran's withdrawal of his appeal was fully informed and voluntary.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal with regard to the claim for service connection for asbestos exposure is dismissed.  


REMAND

The Veteran contends that he has diabetes mellitus type II that is related to exposure to herbicide agents during his service.  

Service connection may be established for diabetes based on herbicide agent exposure.  38 C.F.R. § 3.307(a)(6).  For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i).  For the purposes of determining herbicide agent exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  If the veteran is presumed to have been exposed to herbicide agents, the veteran is entitled to a presumption of service connection for certain disorders.  See 38 C.F.R. § 3.309(e).  This presumption is specifically limited to those diseases listed, to include diabetes mellitus type II.  Id.  

The Veteran's service personnel records reflect that he served on the USS Brush from August 1967 to March 1969.  The record reflects the USS Brush was in the official waters of Vietnam during certain periods, but was solely part of the "blue water" navy.  See 38 C.F.R. § 3.313(a) (VA has determined that the presumption of Agent Orange exposure for veterans who 'served in the Republic of Vietnam' is limited to veterans who served on or visited the Vietnamese landmass or its inland waterways, and does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the "blue water" Navy); VAOPGCPREC 27-97 (mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute 'Service in the Republic of Vietnam' for purposes of 38 U.S.C.A. § 101(29)(A)); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the 'blue water' Navy from presumptive herbicide agent exposure).  The Veteran testified in his April 2017 hearing that he never stepped foot in Vietnam and that he does not believe they were ever in inland waterways.  Upon reviewing VA's list of "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" (updated November 1, 2017), the Board notes that the USS Brush is not included in any category on that list.  Therefore, the evidence of record does not currently indicate that the Veteran is entitled to the presumption of exposure to herbicide agents.  Thus, the evidence must establish actual herbicide exposure to support the Veteran's claim of such exposure during service.  

The Veteran testified at his April 2017 hearing that he was exposed to herbicide agents on the USS Brush when a team of Navy Seals used the ship as a "motel" for a week to two week stretch in October or November 1968.  The Veteran claims that the Navy Seals kept their equipment in the ships after-steering compartment and they slept in the anchor winless, both areas in which the Veteran was required to keep clean as part of his regular duties.  The Veteran asserts that due to the likely nature of the Navy Seals duties in Vietnam when they were off the ship, their equipment therefore had herbicide agents on them.  The Veteran also testified that during the same time period South Vietnamese Naval officers came aboard the USS Brush for joint training, and the South Vietnamese Naval officers lived and "rubbed shoulders" with the sailors while they were on board.  The Veteran's service personnel records reflect that his military occupational specialty involved maintenance and repair and that he would have worked in the areas of the ship that he has indicated.  Thus, they support the nature of the duties to which he has testified.

Here, the Veteran has identified a two month period during which the Navy Seals and Naval Officers were on board the USS Brush.  As it is likely their presence on the USS Brush would have been documented in deck logs, the deck logs for October and November 1968 should be obtained and reviewed in order to determine whether there is credible supporting evidence of Navy Seal personnel and South Vietnamese Naval officers being aboard the ship during this time.  If the search reveals evidence of these visits aboard the USS Brush, then an opinion should be obtained to determine whether the Veteran could have had actual exposure to herbicide agents from his involvement with these personnel and their equipment.

In addition, the record indicates that the Veteran has received VA treatment at the Community Based Outpatient Clinic (CBOC) of South Bend, but the only treatment of record is from July and August 2009 and was submitted by the Veteran.  As VA treatment records are constructively of record, upon remand, any outstanding VA treatment records must be retrieved.  



Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent treatment records in support of his claim for service connection for diabetes.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of the Veteran's response, obtain any outstanding VA treatment records, including, but not necessarily limited to, records from July 2009 to the present.  

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Take any needed actions to obtain, to include requesting from the Joint Services Records Research Center, if necessary, and associate with the claims file, the deck logs and ship history for the USS Brush from October through November 1968.

Include in the claims file a copy of any requests made for the deck logs and the responses for each period.  If any records are unavailable, then annotate the file and notify the Veteran accordingly.

If deck logs are obtained and associated with the claims file, then review those records to determine whether there were Navy Seal personnel or South Vietnamese officers aboard the ship during this time period.  Notify the Veteran of any determination made on this question.

3.  After completing the development requested in items 1 and 2, if the development requested in item 2 reveals that Navy Seal personnel or South Vietnamese Naval officers were aboard the USS Brush, then forward the claims file to an appropriate professional (such as a toxicologist or environmental health specialist) to determine whether the Veteran's involvement with these personnel would have exposed him to herbicide agents.  The electronic claims file must be made available to the professional providing the opinion.  

The professional is requested to provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the duties of the Veteran's military occupational specialty, as described by him at the April 2017 hearing and reflected in his military personnel records, would have actually exposed him to herbicide agents on the equipment and clothing of personnel who had returned from being on land in Vietnam?

The professional's opinion must be accompanied by a complete rationale, with citation to relevant medical or literature findings, if applicable.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




Department of Veterans Affairs


